37 F.3d 1484NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Alton J. FULLER, Plaintiff, Appellant,v.BOARD OF SELECTMEN FOR THE TOWN OF CANTON, et al.,Defendants, Appellees.
No. 94-1530.
United States Court of Appeals,First Circuit.
Oct. 13, 1994.

Appeal from the United States District Court for the District of Massachusetts
Alton J. Fuller on brief pro se.
Scott Harshbarger, Attorney General, and Thomas O. Bean, Assistant Attorney General, On Memorandum For Summary Affirmance for State defendants/appellees.
Daniel R. Seigenberg, Gallivan, Santos & Beigbeder, on Memorandum For Summary Affirmance for appellees, Board of Selectmen, Conservation Commission, Department of Public Works, and Town of Canton.
D.Mass.
AFFIRMED.
Before Cyr, Circuit Judge, Bownes, Senior Circuit Judge, and Stahl, Circuit Judge.
PER CURIAM.


1
We have reviewed the parties' briefs and the record on appeal.  We affirm essentially for the reasons stated in the district court's memorandum and order, dated March 14, 1994.


2
Affirmed.